Citation Nr: 1445880	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-23 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for low back strain with degenerative disc disease (DDD).  

2.  Entitlement to an initial rating in excess of 10 percent for right knee sprain.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran was afforded a travel Board hearing by the undersigned Acting Veterans Law Judge at the Denver RO in August 2010.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

When the claims were before the Board in March 2011, they were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  They have been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's low back strain with DDD is manifested by limitation of motion; the preponderance of the evidence shows forward flexion of the thoracolumbar spine that more closely approximates greater than 30 degrees than not limited to 30 degrees, there is neither favorable nor unfavorable ankylosis of the entire thoracolumbar spine nor is there unfavorable ankyloses of the entire spine.

2.  The preponderance of the evidence shows the Veteran's right knee strain is manifested by limitation of flexion that more closely approximates 45 degrees than 30 degrees.

3.  The preponderance of the evidence shows the Veteran's left knee strain is manifested by limitation of flexion to not less than 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low back strain with DDD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5242 (2013).

2.  The criteria for a disability rating in excess of 10 percent for a right knee strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5299-5260 (2013).

3.  The criteria for a disability rating in excess of 10 percent for a left knee strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5299-5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the present case, the Veteran was provided all required notice by letters mailed in June 2007 and February 2009.  The Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Service connection was granted for these disabilities by the RO in the November 2007 rating decision.  The Veteran is appealing the "downstream" issues of the initially assigned rating for the awards of service connection.  Thus, additional notice is not necessary as the underlying service connection benefit has been granted and there is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the issues would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Moreover, the Veteran is represented by an accredited service representative who has shown actual knowledge of what is needed to substantiate the Veteran's entitlement to the benefits sought.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that service treatment records (STRs) and VA post-service treatment records were obtained.  Also, the Veteran has been afforded appropriate VA examinations in response to his claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Also, as noted above, the Veteran presented testimony in a travel Board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the August 2010 hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Accordingly, the Board will address the merits of the claims.

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Back Disability Rating

Low back strain with DDD is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below). 38 C.F.R. § 4.71a , Diagnostic Code 5237-5242 (2013).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2013). 

Under the general rating formula for rating diseases and injuries of the spine with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A disability rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Knee Disability Rating

The Veteran's knee sprains are currently rated according to limitation of flexion.  Multiple diagnostic codes are for consideration when rating knees.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a. 

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004). 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a. 

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted. 38 C.F.R. § 4.71a .

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected back and knee disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.

Evaluation of Back Disability

Service connection for lumbosacral strain was granted in the November 2007 rating decision on appeal with an evaluation of 10 percent, effective September 1, 2007.  The rating was increased to 20 percent in a June 2009 rating decision, also effective from September 1, 2007

VA treatment records following service show the Veteran has been treated for back pain.  

The Veteran was afforded a VA examination in July 2007 prior to his discharge from service.  He complained of throbbing, radiating back pain up the shoulders and down the left leg with occasional paresthesias after exertion but without bladder or bowel incontinence.  He reported that he functioned in his usual occupation without difficulty and did not report incapacitating episodes of pain in the year prior to examination.  Physical examination noted normal gait without findings of kyphoscoliosis.  There were findings of slight tenderness in the lower lumbar region, but no evidence of radiating pain on movement; muscle spasm; or guarding.  Range of motion was noted to be 85 degrees forward flexion; 30 degrees backward extension; 30 degrees bilateral lateral flexion; and 30 degrees bilateral rotation, for a combined range of active motion of the spine of 235 degrees.  There were complaints of throbbing on active motion, but not evidence of additional limitation of joint function on repetition due to pain; fatigue; weakness; lack of endurance; or incoordination.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-ray examination of the lumbar spine was interpreted as demonstrating mild spondylosis of the lumbar spine with diffuse degenerative disc disease of the thoracic spine.  The examiner diagnosed a chronic low back strain with spasms.  

The Veteran was afforded a VA examination in March 2009 in which reported that the onset of the back pain was sometime in 1998.  The Veteran was seeing a chiropractor on and off in the past.  Since 2007, the last examination, he reported that the back problem is still the same and not better.  He was no longer seeing the chiropractor or physical therapist.  He reported that the pain is noted across the lower back without any radiation to the leg.  If he tries to exercise, the next day, he has a lot of pain.  The pain is present all the time and with a level of 5/10.  He reported that there is no acute flare-up lasting more than 24 hours, but rather it is a continuous pain.  The Veteran complained of stiffness, and noted in the lower back associated with the pain; he did not have fatigue or weakness.  He reported that he was able to function in his usual occupation.  He could walk for 10 minutes at a time.  He could walk down the stairs with no increase of pain in the back.  He had not done a lot of walking.  He could sit for 10 hours a day and get up every 1-1/2 hours to stretch and move around.  He could stand for 20 minutes.  He could lift 30 pounds.  For the past 12 months, he had no incapacitating episode of back pain that required a physician ordered bedrest.  He did not use a brace or a cane.  

On examination gait was normal and he was not using a brace or any other assistive devices.  He had no difficulty arising from a chair or changing positions on the examination table.  The thoracolumbosacral spine showed no spasm or tenderness.  There was no scoliosis.  Range of motion was measured with the use of a goniometer and repeated at least 3 times as follows: 

Forward flexion 0 to 60 degrees with pain at the end of the motion.  
Extension 0 to 10 degrees with pain at the end of the motion.  
Left and right lateral flexion 0 to 12 degrees with pain at the end of the motion.  Left and right rotation 25 degrees with pain at the end of each range of motion.  

Sensory examinations were intact.  Straight leg raising supine was negative bilaterally.  Both knee jerks are equal 1+, ankle jerks are equal 1+.  No focal weakness noted.  

As the Veteran was noted to have limited flexion to 60 degrees, the evaluation of strain, lower back with degenerative disc disease, thoracic spine, was increased to 20 percent disabling by rating decision dated in June 2009.  

The Veteran provided testimony before the undersigned in August 2010.  He explained that he was working at his job as an intelligence analyst for the Air Force since service.  His duties involved sitting for 12 to 14 hour shifts, which was difficult with his back problems.  Walking and using stairs is hard on his knees.  He treats primarily with aspirin and ibuprofen and reported that all of his treatment is with VA for the appeal period.  He reported that he was hurting after the most recent VA examination.  In response to the undersigned's questioning, the Veteran estimated his average daily pain level as a 5 out of 10, with flare-ups to 10.  

Pursuant to the Board's March 2011 remand instructions, the Veteran was afforded a VA examination in August 2011.  Upon examination he reported continued low back pain with denial of any new injury or trauma to the low back.  He further denied surgery to include epidural injection.  Physical examination showed gait was normal with no need of ambulatory aid.  With regard to spine curvature the examiner found no decrease in usual lumbar lordosis with no scoliosis or kyphosis present.  Tenderness was elicited upon palpation L3-L5 paraspinals and facet joints.  Straight leg testing bilaterally did not produce radicular pain.  The examiner noted the following range of motion testing findings for the thoracolumbar spine as measured with goniometer: 

Flexion: 0-25 degrees without pain, 40 degrees with pain.
Extension: 0-5 degrees without pain, 10 degrees with pain.
Left lateral flexion: 0-20 degrees without pain, 30 degrees with pain.
Right lateral flexion: 0-20 degrees without pain, 30 degrees with pain.
Left lateral rotation: 0-15 degrees without pain, 25 degrees with pain.
Right lateral rotation: 0-20 degrees without pain, 30 degrees with pain.

It was specified that with repeated range of motion testing against resistance no additional loss of motion was found due to pain, weakness, impaired endurance, incoordination, or instability.  

The examiner addressed the discrepancy with regards to formal range of motion testing and motion observed during exam with full effort not given in range of motion testing.  The examiner opined, "Veteran's reported pain appeared out of proportion to objective findings and was variable in presentation with different findings on formal exam as opposed to casual observation.  For example, veteran bent forward 90 degrees when he went to pick up his shoes after the exam.  He was also able to cross both legs to a knee flexion of at least 120 degrees when putting on shoes.  These movements were done without difficulty or grimacing as veteran illustrated during formal range of motion testing.  Therefore, this makes it difficult to ascertain the reliability of the ROM testing".  

X-ray of the lumbar spine found no fracture with vertebral body heights within normal limits and disc spaces maintained.  Moderate facet sclerosis was noted at L5-S1 with impression of moderate facet degenerative changes L5-S1.  Neurological examination of the lower extremities found sensation intact with muscle strength 5/5.  The examiner noted that the lumbar spine disability did not cause impairment with regard to activities of daily living.

The Board finds that the Veteran is not entitled to an initial rating in excess of 20 percent for his back disability.  In this regard, the Board notes that he does not have any type of ankyloses of the thoracolumbar spine or the entire spine, and his forward flexion has consistently been in excess of 30 degrees with the exception of the August 2011 examination finding of 25 degrees without pain, 40 degrees with pain.  This finding must be viewed in the context of the entire examination, to include the examiner's comments that the 25 degrees limitation was inconsistent with the observed ranges of motion of 90 degrees demonstrated without difficulty or grimacing when the Veteran was dressing and moving about the examination room.  Against that backdrop, the Board finds that the Veteran's flexion most closely approximates greater than 30 degrees but less than 60 degrees.  The Board also bases this finding on the other examination reports showing flexion of 85 and 60 degrees, as well as the August 2011 finding of 40 degrees with pain.  Therefore, a disability rating in excess of 20 percent is not warranted.  To the extent that the Veteran urges that he has a greater degree of limitation of motion, his assertions are outweighed by the objective findings on the 3 examinations.  

In so concluding, the Board has considered the Deluca factors discussed above.  As the Veteran has already been assigned a 20 percent evaluation for his back disability based on painful motion, an additional evaluation for pain would be prohibited by 38 C.F.R. § 4.14.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  Moreover, the record does not show objective neurologic abnormalities that warrant being rated separately under any appropriate diagnostic code, as neurological findings, including sensory findings, have been normal.  

Consideration has been given to assigning a disability rating under Diagnostic Code 5243, for DDD based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran experiences incapacitating episodes and the Veteran has not reported experiencing any qualifying incapacitating episodes.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion. 

Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the Veteran's back disability warranted a higher schedular rating.  See Fenderson v. West, 12 Vet. App. 1119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Knee Disabilities

Service connection for right and left knee strain was granted in the November 2007 rating decision on appeal with an evaluation of 0 percent, effective September 1, 2007.  These ratings were increased to 10 percent in a June 2009 rating decision, effective September 1, 2007.

VA treatment records following service show the Veteran has been treated for bilateral knee pain.  

The Veteran was afforded VA pre-discharge examination in July 2007 in which he reported that his knees had been sore for years as a result of performing physical training and sometimes displays symptoms of popping.  He noted that the activities of daily living were not impaired but he sometimes had difficulty performing physical training.  Physical examination of the right knee noted objective findings of slight tenderness in the infrapatellar region and pain with anterior-posterior compression of the patella with popping on motion, but not recurrent subluxation/lateral ligament instability or deformity.  Range of motion was noted to be from 0-135 degrees with no evidence of pain on active motion.  There was no additional limitation of joint function on repetition due to pain; fatigue; weakness; lack of endurance; or incoordination.  Physical examination of the left knee noted objective findings of slight tenderness in the infrapatellar region and pain with anteriorposterior compression of the patella with popping on motion, but not recurrent subluxation/lateral ligament instability or deformity.  Range of motion was noted to be from 0-135 degrees with no evidence of pain on active motion.  There was no additional limitation of joint function on repetition due to pain; fatigue; weakness; lack of endurance; or incoordination.  

The Veteran was afforded another VA examination in March 2009.  He reported that the knee problems were going on for the past 10-12 years.  He reported that the level of pain is 5/10 on the left and 3/10 on the right, and sore all the time.  The left flared up daily, not more than 24 hours, but the pain continues.  The right knee does not have locking but maybe unstable, but comes on once a week.  He did not wear a brace.  He could do one flight of stairs.  He reported no swelling.  There was no instability or locking on the left knee.  He could dress, undress, eat, write without any impairment or assistance.  He could drive 20 minutes at a time without problems.  He could lift 30 pounds.  He did not run anymore.  He could go up and down the stairs.  He takes Motrin and it helps.  He did not have surgery or injection.  In 2006 and 2007, he was treated with physical therapy without much relief.  He reported that he was able to function in his usual occupation.  

On examination the right and left knee showed no swelling with a circumference of 47.5 cm bilaterally.  Ligaments were stable on valgus and varus stress.  There was negative Drawer's sign and Lachman's sign.  Strength was within normal limits.  There was no tenderness on manipulation.  Range of motion was as follows: Right knee was 0 degree extension , without pain , to 120 degrees flexion, with pain at the end of the motion.  Left knee was 0 degree extension without pain to 125 degrees of flexion with pain at the end of the motion.  X-rays were normal.  

Based on some limited and painful motion the evaluation of sprain, right knee and sprain, left knee were each increased to 10 percent disabling effective September 1, 2007.

As noted, the Veteran testified before the undersigned in August 2010 in essence to the effect that the right and left knee caused more disability that is reflected in the 10 percent ratings.  

Pursuant to the Board's March 2011 remand instructions, the Veteran was afforded a VA examination in August 2011.  Upon examination he reported progressive worsening of right and left knee pain.  He reported that he now experienced popping with range of motion.  He denied new injury or trauma.  Physical examination found gait normal with no need of ambulatory aid.  Inspection of the right and left knees found no swelling or instability.  Tenderness was elicited upon palpation with Lachman's and McMurray's was negative.  The examiner noted the following range of motion testing findings for the knees as measured with goniometer:

Right: Flexion 0-40 degrees without pain, 0-90 degrees without pain.
Extension 0 degree without pain.
Left: Flexion 0-65 degrees without pain, 0-110 degrees without pain
Extension 0 degree without pain.

It was specified that with repeated range of motion testing against resistance no additional loss of motion was found due to pain, weakness, impaired endurance, incoordination, or instability for either knee.

The examiner specified discrepancy with regards to formal range of motion testing and motion observed during exam with full effort not given in range of motion testing.  As noted above, the examiner opined, "Veteran's reported pain appeared out of proportion to objective findings and was variable in presentation with different findings on formal exam as opposed to casual observation.  For example, veteran bent forward 90 degrees when he went to pick up his shoes after the exam. He was also able to cross both legs to a knee flexion of at least 120 degrees when putting on shoes.  These movements were done without difficulty or grimacing as veteran illustrated during formal range of motion testing.  Therefore, this makes it difficult to ascertain the reliability of the ROM testing".  X-ray of the right and left knees were normal.  No impairment of activities of daily living was found in association with the right or left knee. 

The Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for a right or left knee disability.  In this regard, the Board notes that there is no evidence of record that the Veteran has left knee flexion that was limited to 45 degrees or less; the only evidence of right knee flexion so limited is the finding of flexion of '0-40 degrees without pain, 0-90 degrees without pain', in August 2011.  This finding must be viewed in the context of the entire examination, to include the examiner's comments that the limitation shown was inconsistent with the observed ranges of motion demonstrated without difficulty or grimacing when the Veteran was dressing and moving about the examination room and was able to cross both legs to a knee flexion of at least 120 degrees when putting on shoes.  Against that backdrop, the Board finds that the Veteran's right knee flexion most closely approximates flexion limited to not more than 45 degrees.  The Board also bases this finding on the other examination reports showing flexion of 135 bilaterally in 2007, and 120 degrees in 2009, as well as the August 2011 finding of 90 degrees without pain.  (The Board acknowledges that the reporting of "without pain" in the second reading is likely a misprint.  Nonetheless, it finds that observations regarding his ability to flex the knees at least 120 degrees while putting on shoes during the examination to be illustrative of his actual flexion capabilities.  Therefore, a disability rating in excess of 10 percent is not warranted for flexion of either knee.  To the extent that the Veteran urges that he has a greater degree of limitation of motion, his assertions are outweighed by the objective findings on the 3 examinations.  

Additionally, there is no evidence indicating that the Veteran had either knee extension limited to 10 degrees or more.  The objective evidence simply does not warrant a disability rating higher than 10 percent, which was granted for painful motion of the right knee and the left knee.  38 C.F.R. § 4.71a , Diagnostic Codes 5260, 5261. 

In so concluding, the Board has considered the Deluca factors discussed above.  As the Veteran has already been assigned a 10 percent evaluation for each knee disability based on painful motion, an additional evaluation for pain would be prohibited by 38 C.F.R. § 4.14.  In addition, there is no other evidence showing that the Veteran has more limitation of motion than that found at the VA examinations.  

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5257.  However, there is no evidence that the Veteran experiences any instability or subluxations in either knee as documented in each of the 3 physical examination reports of record.  Therefore, a separate evaluation for instability is not warranted.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5258.  However, there is no evidence that the Veteran experiences dislocated semilunar cartilage with frequent episodes of locking or effusion as the examination reports are uncontroverted on this point.  The Veteran's assertions, to the extent that they endorse that the knees may lock on occasion, are considered less probative than the 3 examinations which showed no such locking or effusion.  Therefore, a separate evaluation under Diagnostic Code 5258 is not warranted.  Additionally, the Board notes that pain is one of the symptoms contemplated by the criteria for Diagnostic Codes 5258.  As the Veteran has already been assigned a 10 percent evaluation for his knee disabilities based on painful motion, an additional evaluation under Diagnostic Code 5258 for pain would be prohibited by 38 C.F.R. § 4.14. 

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5259.  However, there is no evidence of record indicating that the Veteran has had cartilage removed from his knees and the impairment contemplated by Diagnostic Code 5259 is not separate and distinct from that contemplated by the assigned rating of 10 percent.  Therefore, a separate evaluation under Diagnostic Code 5259 is not warranted. 

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5263.  However, there is no objective evidence of genu recurvatum.  Therefore, a separate evaluation under Diagnostic Code 5263 is not warranted. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's right or left knee disability warranted a higher schedular rating.  See Fenderson, 12 Vet. App. 1119; Hart, 21 Vet. App. 505.

Other Considerations 

The Board notes that a claim for a total rating based on individual unemployability (TDIU) has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disabilities which are the subjects of the increased rating claims.  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subjects of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2013).

In this case, the Veteran has indicated that his back and knee disabilities have impacted his career, but he has indicated in his hearing testimony and during his last examination that he continues to work full time in his position as an intelligence analyst for the Air Force.  He has not indicated that they have prevented him from all forms of substantially gainful employment and in fact reported in his August 2011 examination that although he has a lumbar support chair at work he has not missed any days of work due to the bilateral knee or back conditions.  In addition, there is no indication in the medical evidence that the back and knee disabilities are sufficient by themselves to render him unemployable.  Therefore, the Board has concluded that the issue of entitlement to a TDIU based on the service-connected back and knee disabilities is not properly before the Board.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects that the manifestations of the disabilities at issue, pain and limitation of motion as described in his hearing testimony before the undersigned and at examinations, are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

A rating in excess of 20 percent for low back strain with degenerative disc disease (DDD) is denied.  

A rating in excess of 10 percent for right knee sprain is denied.  

A rating in excess of 10 percent for left knee sprain is denied.



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


